DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abraham J. Rosner on 6/3/2022.

The application has been amended as follows: 							Claim 1; lines 13, 14, 22, 28; Claim 2; line 2; Claim 3; line 2;  and Claim 5; line 2: “first mounting jig” has been replaced with --mounting jig--. 
Claim 6; line 6: “the metal terminal at the contact region” has been replaced with -- the metal terminals at the contact regions --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, the prior arts (US 9612223, US 2002/0138967) taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of “a separator installation step of installing the separator in the installation space of the first mounting jig from a rear end side of the first mounting jig so as to place the flat portion in the insertion hole of the separator at the position corresponding to the opposed surfaces of the contact regions; a metal terminal holding step of inserting and holding the metal terminals into the insertion hole of the separator from a rear end side of the separator so as to interpose the flat portion between opposed surfaces of the contact regions; and a jig detachment step of detaching the first mounting jig frontward relative to the separator”, as recited specifically in the independent claim 1.					Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729